Rugg, C.J.
This is an action of tort to recover compensation for damages alleged to have been caused to the property of the plaintiff by the negligence of the defendant. The only question argued by the defendant relates to her negligence. There was evidence tending to show damage to an automobile of the plaintiff while at the curb on a public street, where it had been left not more than fifteen minutes on a November afternoon. The connection of the defendant with the injury came from her own testimony to the effect that she was driving an automobile which "backed into” that of the plaintiff; that there was a distance of about three feet between her automobile and one directly ahead, and that she backed into the automobile in the rear in trying *18to get out of the parking space. Manifestly this was evidencé sufficient to justify a finding of negligent operation on the part of the defendant. The defendant was aware of the location of the automobile of the plaintiff. Whether, in the exercise of reasonable caution, she ought to have avoided a collision, was a question of fact. Commonwealth v. Horsfall, 213 Mass. 232, 235. Smith v. Whittall, 257 Mass. 306, 308.

Order dismissing report affirmed.